MEMORANDUM2
Keith Maydak appeals pro se the district court’s judgment dismissing his action for lack of proper venue pursuant to 28 U.S.C. § 1406(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the question of whether venue is proper, see Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834, 841 (9th Cir.1986), and for an abuse of discretion a dismissal for improper venue, see Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251, 1253 (9th Cir.1997). We affirm for the reasons stated in the district court’s order dismissing for improper venue, entered on April 27, 1999.
We decline to «consider the declaration received on April 24, 2000.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.